

EXHIBIT 10.9




TRANSITION SERVICES AGREEMENT
(PARENT TO SPINCO)


This Transition Services Agreement (Parent to Spinco) (together with the
Schedules and Exhibits hereto, this “Agreement”), is made as of the 16th day of
August 2016 (the “Effective Date”), by and between Lockheed Martin Corporation,
a Maryland corporation (“Parent”), and Abacus Innovations Corporation, a
Delaware corporation (“Spinco”). Each of Parent and Spinco is sometimes referred
to individually in this Agreement as a “Party” and collectively they are
sometimes referred to as the “Parties.”


W I T N E S S E T H:
WHEREAS, Parent and Spinco are parties to that certain Separation Agreement
dated as of January 26, 2016 (the “Separation Agreement”), pursuant to which,
among other things, Parent has agreed to transfer, or to cause the Affiliated
Transferors to transfer, to Spinco certain of the assets held, owned or used by
Parent and the Affiliated Transferors to conduct the Spinco Business, and to
assign certain liabilities associated with the Spinco Business to Spinco, and
Spinco has agreed to receive such assets and assume such liabilities;


WHEREAS, the Separation Agreement provides for the separation of the Spinco
Business from the remaining business of Parent and its Subsidiaries to create
two independent companies, on the terms and conditions set forth in the
Separation Agreement and the other Transaction Documents;
WHEREAS, Parent, Spinco, Leidos Holdings, Inc., a Delaware corporation (“RMT
Parent”), and Lion Merger Co., a Delaware corporation and wholly owned
Subsidiary of RMT Parent (“Merger Sub” and, together with Parent, Spinco and RMT
Parent, the “Merger Agreement Parties”) are parties to that certain Agreement
and Plan of Merger dated as of January 26, 2016 (the “Merger Agreement”),
pursuant to which, immediately following the Distribution, the Merger Agreement
Parties will effect the merger of Merger Sub with and into Spinco, with Spinco
continuing as the surviving corporation upon the terms and subject to the
conditions of the Merger Agreement;


WHEREAS, Parent has agreed to provide, and to cause certain of its Affiliates to
provide, to Spinco and its Subsidiaries during the term of this Agreement,
certain services of a type provided by Parent and its Affiliates to the Spinco
Business prior to the Distribution; and


WHEREAS, Parent and Spinco desire to enter into this Agreement in connection
with the Distribution;


NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:


   
        
 

--------------------------------------------------------------------------------









ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Capitalized terms used in this Agreement but not
defined herein shall have the meanings given to them in the Separation
Agreement. Each of the following terms is defined in the Section set forth
opposite such term:
Term    Section
AAA    8.13(a)
Affected Service    4.01
Agreement    Preamble
Arbitral Tribunal    8.13(d)
Damages    6.04(a)
Delaware Courts    8.14
Dispute    8.13(a)
Effective Date    Preamble
Financial Services    5.01
Merger Agreement    Recitals
Merger Agreement Parties    Recitals
Merger Sub    Recitals
New Service    2.01(c)
New Service Request    2.01(c)
Omitted Service    2.01(b)
Originating Party    7.01(a)
Other Parent Intellectual Property    2.07
Parent    Preamble
Parent Indemnified Parties    6.04(a)
Parties    Preamble
Party    Preamble
Proprietary Information    7.01(a)
Receiving Party    7.01(a)
Required Consents    3.03
RMT Parent    Recitals
Rules    8.13(a)
Separation Agreement    Recitals
Service Schedules    2.01(a)
Services    2.01(a)
Spinco    Preamble
Spinco Indemnified Parties    6.04(b)
Third Party Intellectual Property    2.07




2
        
 

--------------------------------------------------------------------------------







ARTICLE II
SERVICES PROVIDED
Section 2.01    The Services.
(a)    Services. On the terms and subject to the conditions set forth in this
Agreement, Parent agrees to perform for Spinco and its Subsidiaries during the
term of this Agreement those services (the “Services”) identified on the various
service schedules attached hereto as Exhibit A (the “Service Schedules”). Parent
may provide all or part of the Services (x) through one or more of its
Affiliates, or (y) through an outsourcing or other third party provider
arrangement, in the case of this clause (y) (i) to the extent such Services are
provided to the Spinco Business on such a basis as of immediately prior to the
Distribution, (ii) to the extent such Services are outsourced by, or obtained
under a third party provider arrangement with, Parent and its Affiliates
generally, or (iii) if the foregoing clauses (i) and (ii) are inapplicable, and
if the applicable Service is material to the Spinco Business, to the extent
Spinco shall consent in writing to any such outsourcing or third party provider
arrangement, which consent shall not be unreasonably withheld or delayed.
Without limiting Section 2.01(b), nothing in this Agreement shall require or be
interpreted to require Parent or its Affiliates to provide a Service to Spinco
or its Subsidiaries beyond the scope and content of such Service as provided (or
caused to be provided) by Parent or its Affiliates to the Spinco Business during
the 12 months prior to the Distribution. Notwithstanding any provision of this
Agreement or any Service Schedule, no Services provided under this Agreement
shall include or shall be construed as constituting, accounting, legal or Tax
advice or shall create any fiduciary obligations on the part of Parent or any of
its Affiliates to any Person, including to Spinco or any of its Subsidiaries or
Affiliates, or to any plan trustee or any customer of any of them.
(b)    Omitted Services. In the event of any breach of the representation and
warranty made by Parent and Spinco to RMT Parent and Merger Sub pursuant to
Section 4.19(a) of the Merger Agreement (Sufficiency of Assets), to the extent
such breach can be remedied by the provision of a Service hereunder (an “Omitted
Service”), then Parent shall provide such Omitted Service to the Spinco
Companies to the extent required to remedy such breach.  The Parties shall
cooperate and act in good faith to negotiate an agreement on the specific terms
and conditions applicable to such Omitted Service (including a written Service
Schedule with respect thereto, which Service Schedule shall include Parent’s
fees for such Omitted Service); provided, that (i) if such Omitted Service is
substantially similar to any other Service provided under this Agreement, the
specific terms and conditions (including fees therefor) shall be substantially
similar to the specific terms and conditions applicable to such other Services,
and (ii) if such Omitted Service is not substantially similar to any other
Service hereunder, the specific terms and conditions (including fees therefor)
shall be reasonable and consistent with what Parent or its applicable Affiliate
charges its other Affiliates on a cost of service basis. Upon the Parties’
agreement on the specific terms and conditions applicable to an Omitted Service,
such Omitted Service shall become a Service for purposes of this Agreement and
the agreed upon Service Schedule therefor shall be deemed a Service Schedule for
all purposes of this Agreement.
(c)    New Services. Spinco may from time to time during the term of this
Agreement request in writing (a “New Service Request”) that Parent perform a new
service (that


3
        
 

--------------------------------------------------------------------------------







is not an Omitted Service) for Spinco and its Subsidiaries (a “New Service”) in
addition to the Services being provided hereunder. Each New Service Request
shall describe in reasonable detail (i) the type and scope of the New Service
being requested, including a description of the work Spinco is requesting Parent
to perform in respect of such New Service, (ii) the proposed schedule and
service period for such New Service, (iii) any systems or equipment necessary
for delivery of such New Service (to the extent Spinco is aware thereof), and
(iv) any other terms and conditions applicable to such proposed New Service.
Upon receipt of a New Service Request, Parent, if it determines in its sole and
absolute discretion to consider the provision of the New Service to Spinco and
its Subsidiaries, shall enter into good faith negotiations with Spinco, for a
period not to exceed 30 days, to develop a written Service Schedule with respect
thereto, which Service Schedule shall include Parent’s fees for such New
Service. If the Parties shall agree to a Service Schedule for the provision of a
New Service under this Agreement, such New Service shall become a Service for
purposes of this Agreement and the agreed upon Service Schedule therefor shall
be deemed a Service Schedule for all purposes of this Agreement.
(d)    Standard of Performance. Except to the extent restricted by Applicable
Law, contractual obligations, security requirements or similar restrictions,
Parent shall provide the Services with substantially the same timeliness,
quality, scope, service levels and standard of care as such Services generally
were performed by or for the Spinco Business during the 12 months prior to the
Distribution.
(e)    Temporary Suspension; Modification or Termination of Services. Parent
shall have the right from time to time to shut down temporarily or suspend the
operation of any systems or facilities necessary for the provision of any
Service for modification, upgrade, maintenance or replacement, or for legal,
compliance or security purposes, whenever in its reasonable judgment such action
is necessary, and shall be relieved of its obligations to provide Services
during the period that its systems or facilities are shut down or suspended.
Parent shall provide reasonable advanced notice of any such shut downs or
suspensions, to the extent reasonably practicable under the circumstances.
Parent shall use commercially reasonable efforts to minimize disruptions to the
operation of the Spinco Business, in connection with any such shut down or
suspension.
(f)    Termination of Services. Parent shall have the right to terminate or
discontinue any individual Service if Parent is terminating or discontinuing
such Service to its business units or Affiliates in general; provided, however,
that Parent provides written notice to Spinco as reasonably practicable in
advance (but in no event less than 90 days written days notice) of any such
termination or discontinuation; and provided further that Parent shall not have
any right to terminate or discontinue any Service or Services during the initial
term contemplated therefor on the Services Schedules hereto if the termination
of such Service or Services, individually, or in the aggregate, would be
material, in an adverse manner, to the businesses or operations of the Spinco
Companies.
(g)    Significant Service or System Changes. Parent shall have the right to
upgrade or replace its systems through which Services are being provided to
Spinco as part of any upgrade or replacement made generally to its shared
systems, business units or Affiliates. In


4
        
 

--------------------------------------------------------------------------------







the case of any such upgrade or replacement (other than routine software
upgrades), Parent shall notify Spinco in writing reasonably in advance of any
such upgrade or replacement. Subject to the provisions of this Section 2.01(g),
Spinco shall be responsible for its proportionate share of any costs, including
security costs, incurred in implementing any such upgraded or replaced shared
systems through which Services are being provided to Spinco and its Subsidiaries
hereunder. In the event Parent shall determine to upgrade or replace, during the
term of this Agreement, any of its systems through which Services are being
provided to Spinco under this Agreement, then, if and to the extent Parent and
its Affiliates are required to incur additional or incremental costs or expenses
(including capital expenditures) that Parent would not otherwise incur if such
upgrade or replacement applied only to Parent’s and its Affiliates’ need for or
use of such systems (including costs and expenses incurred as a result of the
need to purchase additional capacity to accommodate the Spinco Business,
incremental license or similar fees required to be paid to third parties or
installation of security hardware and software items (e.g. firewalls) necessary
to enable Parent to use such systems to provide Services to Spinco hereunder),
then Spinco shall be responsible for such additional or incremental costs and
expenses (including capital expenditures). In such case, Parent shall provide a
good faith estimate of Spinco’s allocable share of the costs and expenses of any
such upgrade or replacement in advance of such system replacement or upgrade.
Subject to the advance notice period and other requirements of Section 5.02
(including with respect to interdependent Services), Spinco may discontinue any
particular Services that use or are dependent on the systems to be upgraded or
replaced and thereupon will not be responsible for costs and expenses related to
such upgrade or replacement; provided that Spinco shall provide such notice of
discontinuation to Parent no later than 30 days following Parent’s notice to
Spinco of such upgrade or replacement; and provided further that nothing in this
Section 2.01(g) shall relieve Spinco of any obligation to make payments in
respect of Services received hereunder.
(h)    Parent Personnel. For the avoidance of doubt, all employees of Parent and
its applicable Affiliates providing Services hereunder shall be deemed for all
purposes to be employees or representatives of Parent or its applicable
Affiliates and shall not be deemed to be employees or representatives of Spinco
or any of its Affiliates for any purpose. Without limiting the foregoing, Parent
or its applicable Affiliate shall be responsible for (i) payment of
compensation, benefits and labor costs (including workers’ compensation
obligations) attributable to such employees and (ii) withholding and remitting
of Taxes with respect to such employees as required by Applicable Law.
(i)    Third Party Providers. Subject to Section 2.01(a), to the extent any
Service requires the use of a third party provider, at Spinco’s election, Spinco
may directly contract with such provider; provided that Spinco’s election to
directly contract with such a provider (i) shall not relieve Spinco of its
obligations under this Agreement (including Section 5.02) with respect to the
termination of such Service, and (ii) shall relieve Parent of any and all
obligations hereunder to provide such Service. Parent shall reasonably assist
Spinco at Spinco’s written request to enter into contracts with such third party
providers that provide the Services to the Spinco Business prior to the
Effective Date. During the term of any Service provided by a third party
provider, upon Spinco’s written request describing any default of such third
party Provider with respect to such Service, at Spinco’s option, Parent shall
either (x) to the extent permitted under the applicable Contract with


5
        
 

--------------------------------------------------------------------------------







respect third party Provider and consistent with Parent’s other rights and
obligations thereunder, assign such to Spinco any rights Parent or its
Affiliates may have to any warranty, indemnity or other legal or equitable claim
or cause of action under such Contract with respect to such Service, or (y) use
commercially reasonable efforts to pursue any warranty or indemnity rights of
Parent or its Affiliates under the applicable Contract with such third party
provider on Spinco’s behalf with respect to such Service. Spinco shall reimburse
Parent for all reasonable out-of-pocket costs or expenses incurred by Parent or
its Affiliates in connection with pursuing any such warranty or indemnity. The
foregoing above is without prejudice to Spinco’s or Parent’s rights against or
in respect of any such third party provider.
Section 2.02    Certain Spinco Obligations.
(a)    Policies and Procedures; Use of Services. Spinco shall, and shall cause
its Subsidiaries to, adhere to applicable Parent policies and procedures
relevant to the Services provided or made available to Spinco or that Spinco has
in its possession. Spinco shall use the Services only for substantially the same
purpose and in substantially the same manner as the Spinco Business used the
Services prior to the Distribution.
(b)    Cooperation; Information. Spinco agrees to, and agrees to cause its
Subsidiaries to, cooperate as reasonably requested by Parent to enable Parent to
perform the Services. Spinco shall be responsible for providing certain
information to Parent, or any Affiliate or designated third party provider
engaged to perform particular Services, on a timely basis and in a format and
with the level of detail reasonably acceptable to Parent or its Affiliate or
designated third party provider, in each case solely to the extent necessary to
enable Parent or its Affiliate or designated third party provider to provide
Services under this Agreement and in a manner consistent with that required to
be provided by the Spinco Business to receive such Service prior to the
Distribution (to the extent applicable).
(c)    Migration. Spinco shall, and shall cause its Affiliates to, endeavor to
migrate off the Services as soon as is reasonably commercially practicable.
Parent shall use commercially reasonable efforts to cooperate with Spinco and
its Affiliates to effect the transition of Services to Spinco, Merger Partner or
its Affiliates, or any other qualified service provider as Spinco may designate
from time to time to replace any of the Services under this Agreement.
(d)    Limited Use of Services. Spinco and its Subsidiaries shall use the
Services only in connection with (i) the conduct of the Spinco Business in the
ordinary course (together with natural extensions and growth of the Spinco
Business during the term of this Agreement), (ii) separation of the Spinco
Business from the remaining business of Parent and its Affiliates, (iii) the
separation of Spinco and its Subsidiaries from Parent’s and its Affiliates’
shared IT Systems, and (iv) the integration of Spinco and its Subsidiaries into
the shared IT Systems of Merger Partner and its Affiliates. Spinco and its
Subsidiaries shall not resell, assign or subcontract any of the Services to any
third party whatsoever or permit the use of the Services by any third party
other than Spinco and its Subsidiaries, or Merger Partner or its Affiliates
solely in connection with operation of the Spinco Business, in accordance with
this Agreement.


6
        
 

--------------------------------------------------------------------------------







(e)    Limited License. The Parties agree that certain third party licenses or
other agreements, software or hardware required for use by Parent, its
Affiliates and designated third party providers in providing Services to Spinco
and its Subsidiaries under this Agreement may be Transferred Assets under the
Separation Agreement. To the extent required to deliver the Services as
contemplated in this Agreement, Spinco hereby grants and licenses to Parent, its
applicable Affiliates and any applicable designated third party providers, the
right to possess, access and use such Transferred Assets solely to the extent
necessary for rendering Services under and in accordance with this Agreement,
including connecting such Transferred Assets to IT Systems of Parent and its
Affiliates.
Section 2.03    Ingress and Egress. Spinco hereby grants to Parent, at all times
during the term of this Agreement, the right to ingress to and egress from the
premises occupied by Spinco, subject to such restrictions as Spinco may
reasonably require (including written non-disclosure agreements, restricted
access for only designated areas, and other requirements, with any individuals
who will enter such premises), for reasonable purposes and solely to the extent
necessary to the delivery of Services hereunder or the exercise of any right
under this Agreement or the performance of any obligations required by this
Agreement.
Section 2.04    Priorities. As to the provision of Services, Parent shall
determine the priority of any Services provided under this Agreement in a fair
and reasonable manner and taking into account the interests of the Parties, as
between Parent or any of its Affiliates, and Spinco and its Subsidiaries,
including taking into account the relative effect of such determination on their
respective businesses and operations.
Section 2.05    Limitations on Services. Spinco acknowledges that Parent is
agreeing to perform Services in order to facilitate Spinco’s and its
Subsidiaries’ operation of the Spinco Business as described in the Separation
Agreement and Merger Agreement and as otherwise provided herein. Parent shall
not be required to expand its facilities, incur any capital expenditures, employ
additional personnel or maintain the employment of any specific persons in order
to provide the Services to Spinco or its Subsidiaries.
Section 2.06    Separation and Migration. In the event and to the extent the
Separation/Migration Plan has not been developed or finalized by the Parties
prior to the date of this Agreement, the Parties shall develop or finalize the
Separation/Migration Plan as soon as practicable following the date of this
Agreement. In order to facilitate the Systems Separation and Data Migration, and
the implementation of the Separation/Migration Plan, each Party shall, and shall
cause its Affiliates to, upon advance notice and at no cost to the other Party
(a) provide the other Party and its authorized representatives reasonable
access, during regular business hours, to such personnel of such Party and its
Affiliates as reasonably requested by the other Party to advise on the process
and method for efficient and timely implementation of the Systems Separation and
Data Migration, (b) provide copies of (or otherwise cooperate to convey the
information contained in) such books, records, reports, files and other
information as reasonably requested by the other Party solely to the extent
reasonably necessary or helpful to design a plan and/or prepare for Systems
Separation and Data Migration, and (c) reasonably cooperate with the other Party
to design and develop and finalize the Separation/Migration Plan


7
        
 

--------------------------------------------------------------------------------







as necessary. In accordance with the plan, timetables and objectives set forth
in the Separation/Migration Plan, each Party shall and shall cause its
respective Affiliates to use reasonable commercial efforts to implement and
cause the Systems Separation and Data Migration.
Section 2.07    Intellectual Property. Pursuant to and in accordance with the
terms and conditions of the Separation Agreement and the Transaction Documents,
Parent has agreed to transfer to one or more of the Spinco Companies certain
Transferred Intellectual Property and to license to one or more of the Spinco
Companies certain Licensed Intellectual Property. In connection with the
performance of the Services hereunder, Spinco may have access to or use of
certain Intellectual Property disclosed or licensed by third parties to Parent
or its Affiliates that is not Transferred Intellectual Property or Licensed
Intellectual Property (“Third Party Intellectual Property”) as well as certain
Intellectual Property owned by Parent or its Affiliates that is not Transferred
Intellectual Property or Licensed Intellectual Property (“Other Parent
Intellectual Property”). To the extent necessary or appropriate to protect any
such Third Party Intellectual Property or Other Parent Intellectual Property,
Spinco shall enter into non-disclosure agreements with third parties or take
other reasonable actions with respect to such Third Party Intellectual Property
or Other Parent Intellectual Property as may be reasonably requested by Parent
(with respect to the Other Parent Intellectual Property) or such third parties
(with respect to the Third Party Intellectual Property) from time to time.
Parent hereby grants, on behalf of itself and its Affiliates, to Spinco and its
Subsidiaries a license to access and use such Intellectual Property solely to
the extent reasonably necessary in connection with receiving and fully utilizing
the Services under and in accordance with this Agreement. Other than as
permitted by this Agreement, Spinco shall not have any rights in or to any such
Third Party Intellectual Property or Other Parent Intellectual Property as a
result of any such access or use. Spinco shall comply in all respects with the
terms and conditions of any agreement between any third parties and Parent or
its Affiliates, as the case may be, to the extent such agreements have been
provided to Spinco prior to the Effective Date, with respect to any Third Party
Intellectual Property disclosed to or used by Spinco as if Spinco were a direct
party to such arrangements (other than with respect to any payment terms
thereunder), including any obligations with respect to confidentiality and
restrictions on use of Third Party Intellectual Property. Spinco assumes all
liability associated with any breach of any terms and conditions of any
agreement or other arrangement between any third parties and Parent or its
Affiliates in connection with the Services, and without limiting the rights of
Parent under the Separation Agreement and the other Transaction Documents,
hereby indemnifies pursuant to Section 6.04(a) each of Parent, its Affiliates
and its Representatives (together with their respective successors and permitted
assigns) against, and agrees to defend and hold them harmless from, any and all
Damages suffered by any of them to the extent arising out of, resulting from or
related to any claim that Spinco’s access to or use of Third Party Intellectual
Property violates the Intellectual Property or other rights of any Person, or
breaches a term or condition of any arrangement between Parent or its Affiliates
and any third party. Without limiting the foregoing, it is acknowledged and
agreed that Spinco shall not have any rights in or access to, and Parent shall
ensure that no copies are provided to Spinco or any of its Affiliates of, any
source code with respect to any Third Party Intellectual Property or Other
Parent Intellectual Property. Spinco shall not, through reverse engineering or
any other means, attempt to access any such source code and shall use the Third
Party Intellectual Property and the Other Parent Intellectual Property only for
its intended use.


8
        
 

--------------------------------------------------------------------------------







Section 2.08    Telecommunications Matters. Notwithstanding any provision of
this Agreement or the Services Schedules, the Parties acknowledge and agree that
with respect to all telecommunications Services provided under this Agreement
(as are specifically designated on the applicable Services Schedules), Parent is
only acting to pass through such Services from the applicable telecommunications
service vendor, and shall not be deemed to be providing such telecommunications
Services to the Spinco Companies or any of the Spinco Business Employees.
ARTICLE III
CONSIDERATION
Section 3.01    Consideration. Spinco shall pay Parent, in consideration of each
of the Services provided hereunder, the amounts set forth in the applicable
Service Schedules hereto. For the avoidance of doubt, all such amounts under
this Agreement are independent of, and in addition to, any costs and expenses
required to be paid or reimbursed by Spinco or its Affiliates under the other
Transaction Documents that relate to the scope and content of any Service,
including all such costs and expenses under the Employee Matters Agreement;
provided, however, that Spinco shall not be obligated to pay more than once for
any Service under this Agreement that is also being provided in any other
Transaction Document.
Section 3.02    Costs and Expenses. Spinco shall pay Parent such amounts as may
be necessary to reimburse Parent and its Affiliates for certain fees, costs or
out-of-pocket expenses incurred by Parent or its Affiliates in connection with
performing the Services (excluding Taxes, except as explicitly provided herein)
in accordance with the principles described in Exhibit B. Notwithstanding the
provisions of this Section 3.02 or Exhibit B, it is acknowledged and agreed that
Spinco shall pay and reimburse Parent for (a) all fees, expenses and other
amounts paid to third parties in connection with the provision of Services
hereunder, (b) incremental license or similar fees paid to third parties,
including software vendors or licensors, as a result of the provision of
Services to Spinco and its Subsidiaries, (c) Spinco’s proportionate share of
costs associated with systems maintenance and periodic upgrades of system
hardware or software reasonably necessary to provide the Services, and (d)
Spinco’s proportionate share of any costs (including security costs) incurred in
implementing upgraded or replaced shared systems in accordance with Section
2.01(g).
Section 3.03    Required Consents. Notwithstanding anything to the contrary in
this Agreement, this Agreement shall not constitute an agreement to provide any
Service to the extent the provision of such Service in accordance with this
Agreement would require any consent, waiver, permit, license, and or sublicense
of any third party (collectively, the “Required Consents”) unless and until such
Required Consents shall have been obtained. With respect to any Required
Consents not obtained prior to the date of this Agreement, from and after the
date hereof, Parent shall use commercially reasonable efforts (but without any
payment of money or other transfer of value by Parent to any third party) to
obtain such Required Consents and Spinco shall provide such cooperation as may
be reasonably requested by Parent in connection with its pursuit of such
Required Consents. To the extent Parent can obtain a Required Consent by adding
Spinco or its Subsidiaries to a list of approved or authorized users of
software, hardware


9
        
 

--------------------------------------------------------------------------------







or services used to provide Services hereunder, Parent shall prepare such
documents and Spinco agrees to cooperate with Parent to execute such documents
provided that the terms and conditions of such documents are reasonably
satisfactory to Spinco. Should a sublicense, temporary assignment or signature
on any software license or confidentiality agreements be necessary for Parent to
be authorized to provide the Services, Spinco also agrees to cooperate and
execute such documents provided that the terms and conditions of such documents
are reasonably satisfactory to Spinco. The failure of Spinco to execute any of
the documents referred to in this Section 3.03 shall relieve Parent of its duty
to provide the portion of the Services to which the Required Consent would have
applied. Without limiting the provisions of Section 3.02, Spinco shall pay
Parent such amounts as may be necessary to reimburse Parent and its Affiliates
for any fees, costs or out-of-pocket expenses incurred by Parent or its
Affiliates in connection with seeking and obtaining any Required Consents,
including any consent fees, license fees or other amounts assessed by any third
party in connection therewith.
Section 3.04    Invoices. Parent shall bill Spinco on a monthly basis for
Services provided under this Agreement and for Parent’s reimbursable costs and
expenses in connection therewith as further set forth in the Service Schedules.
With respect to fees, costs and expenses incurred prior to the date of this
Agreement that are reimbursable pursuant to Section 3.02 (including in
accordance with the principles in Exhibit B), to the extent such amounts have
not been paid by Spinco prior to the date of this Agreement, Parent shall
invoice such amounts under this Agreement. Spinco shall pay the amount of each
invoice in immediately available funds within 30 days of the date thereof. If
any amounts due hereunder have not been received by the due date and are not
disputed in good faith, the overdue amounts shall bear interest from the due
date at the Interest Rate until received. If Spinco disputes in good faith any
portion of the amount due on any invoice, Spinco shall notify Parent in writing
(including the nature and basis of the dispute) no later than the payment due
date for such invoice. The Parties shall use their reasonable best efforts to
resolve the dispute as promptly as practicable. Upon the resolution of any
dispute, the applicable Party will refund to the other Party the amount that has
been agreed by such Party, and any amounts so refunded shall bear interest from
the due date at the Interest Rate until received. Spinco shall pay, as
additional fees, all reasonable costs and expenses incurred by Parent in
attempting to collect and collecting the amounts due under this Section 3.04
(including all reasonable attorneys’ fees and expenses). Any invoice provided
under this Agreement shall include the following language: “With respect to all
telecommunications services provided under this invoice, Lockheed Martin
Corporation is only acting to pass through such services from the applicable
telecommunications service vendor, and shall not be deemed to be providing such
telecommunications services to Abacus Innovations Corporation or any of its
employees.”
Section 3.05    Taxes.
(a)    The consideration payable to Parent pursuant to Section 3.01 shall,
except as otherwise provided in this Section 3.05, exclude any and all Taxes
imposed on the sale of the Services provided by Parent, and any and all Taxes
otherwise imposed on, sustained or incurred with respect to, or applicable to,
the Services provided by Parent; provided that Spinco shall pay


10
        
 

--------------------------------------------------------------------------------







all sales, use and other similar Taxes arising as a result of or in connection
with the provision of the Services or the performance of the obligations under
this Agreement.
(b)    Parent shall cooperate with Spinco and take any reasonably requested
action in order to minimize any sales, use or other similar Taxes imposed on the
sale of the Services provided by Parent, including providing sales and use Tax
exemption certificates or other documentation necessary to support Tax
exemptions. Each Party agrees to provide the other Party such information and
data as reasonably requested from time to time, and to fully cooperate with the
other Party, in connection with (i) the reporting of any sales, use or other
similar Taxes payable pursuant to this Agreement, (ii) any audit relating to any
sales, use or other similar Taxes payable pursuant to this Agreement, or (iii)
any assessment, refund, claim or Proceeding relating to any such sales, use or
other similar Taxes.
(c)    Spinco or any applicable Affiliate of Spinco, as the case may be, will be
entitled to deduct and withhold from any payment otherwise payable pursuant to
this Agreement such amounts as are required to be deducted and withheld with
respect to such payment under Applicable Law and such deducted and withheld
amounts will be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made;
provided, however, that Spinco will reasonably cooperate with Parent in
obtaining any available exemption from or reduction of such withholding.
Section 3.06    Records.  Parent shall keep reasonable and accurate records
pertaining to the amounts billed to Spinco under this Agreement in accordance
with Applicable Law (and at a minimum a period of up to four years after the
termination of the last Service under this Agreement).  Parent shall provide
Spinco and its Representatives with reasonable access (to the extent permitted
by Applicable Law) to such records during normal business hours and upon
reasonable advance notice during the term of this Agreement to the extent
reasonably necessary to allow Spinco or its Representatives to audit the amount
billed under this Agreement.
ARTICLE IV
FORCE MAJEURE
Section 4.01    Force Majeure. Neither Party shall be liable for any loss or
damage whatsoever arising out of any delay or failure in the performance of its
obligations under this Agreement (other than the payment of money) to the extent
such delay or failure results from events beyond the control of the affected
Party, including acts of God, acts, regulations or decrees of any Governmental
Authority, war, acts of terrorism, embargoes, strikes, industrial disputes or
shortages of fuel, other industry-wide shortages of labor or supply of
materials, accident, fire, explosion, flood, nuclear disaster or riot, and
Spinco shall not be entitled to terminate this Agreement in respect of any such
delay or failure resulting from any such event. In such an event, the affected
Party shall immediately notify the other Party thereof, and each Party shall use
commercially reasonable efforts to avoid or eliminate such event insofar as
possible with a minimum of delay and to resume performance as soon as and to the
extent practicable. Notwithstanding the foregoing, Spinco shall have the right
to terminate the affected Service (the “Affected Service”) in the event of any
such delay or failure affecting such Affected Service that continues for longer
than 60 days; provided that Spinco shall provide at least 30 days prior


11
        
 

--------------------------------------------------------------------------------







written notice of termination of such Affected Service; and provided further
that to the extent any such Affected Service is interdependent with any other
Service provided hereunder, termination of such Affected Service shall be
subject to termination of any interdependent Services in accordance with (and
subject to the notice periods contemplated by) Section 5.02 unless otherwise
agreed by the Parties.
ARTICLE V
TERM AND TERMINATION
Section 5.01    Term. This Agreement is effective as of the date first above
written and, unless earlier terminated pursuant to the terms hereof, shall
continue in effect with respect to each Service for the term of such Service
specified on the Service Schedule with respect thereto; provided that,
notwithstanding the term of any Service set forth in the Service Schedules, but
subject to the provisions of this Section 5.01, this Agreement shall terminate
in its entirety on the 12-month anniversary of the Distribution. To the extent
reasonably necessary to continue the transition of any Service contemplated
herein from Parent or its Affiliates to other providers (including Spinco or its
Affiliates) and the continued operation of Spinco’s and its Subsidiaries’
business in connection therewith, Spinco may elect, by delivering written notice
to Parent no later than three months prior to the end of the then in effect term
for such Service, to extend any Service (and, as necessary, the term of this
Agreement with respect to such Service) by (a) an initial extension period of up
to six months; provided, that for and during such additional period, all costs
and fees hereunder (other than third-party costs and expenses) shall be
increased by 6%, and (b) a second extension period of up to six months;
provided, that for and during such second additional period, all costs and fees
hereunder (other than third-party costs and expenses) shall be increased by 12%;
provided, that for the avoidance of doubt it is acknowledged and agreed that, in
the case of each of clause (a) and clause (b), Spinco shall be responsible for
all third-party costs and expenses in connection with, including additional or
increased costs and expenses as a result of, any such extension. It is
acknowledged and agreed that notwithstanding the foregoing, (i) no Service may
be extended beyond the initial period contemplated therefor to the extent such
extension would constitute a violation of Applicable Law or a violation of,
conflict with or default under the terms and conditions of any Contract with any
third party related thereto, (ii) no telecommunications services of the type
that Parent determines may give rise to the imposition of excise Taxes or other
similar communications Taxes shall in any event be extended longer than a
maximum period of 12 months, (iii) no Service that is indicated as not subject
to extension on the Services Schedules may be extended beyond the term therefor
indicated in the Services Schedules, (iv) the extension of an individual Service
shall require the extension of all interdependent Services (including (A) with
respect to any Service that is designated as part of a bundle in any Service
Schedule, extension of all Services included in such bundle and (B) any Services
identified as being interdependent on the Service Schedules), and (v) this
Agreement shall terminate in its entirety in any event upon the earlier of (A)
the expiration of the last extension period exercised by Spinco under this
Section 5.01 and (B) the 24-month anniversary of the Distribution. For the
avoidance of doubt, if any telecommunications service is extended longer than a
maximum period of 12 months, costs and fees with respect to such services shall
include (x) any excise Taxes imposed on Parent or any of its Affiliates in
connection with such services, and (y) any Taxes on the amounts described in
(x).


12
        
 

--------------------------------------------------------------------------------







Section 5.02    Partial Termination. Spinco may discontinue one or more
particular Services from time to time during the term of this Agreement by
delivering to Parent advance written notice of termination thereof no later than
90 days prior to the date of termination of such Service (unless the Service
Schedule for such Service shall designate a longer advanced termination period,
in which case Spinco shall provide written notice in accordance with such
period). Notwithstanding the foregoing, (a) a particular Service may be
discontinued only upon discontinuation of all related interdependent Services
(including with respect to any Service that is designated as part of a bundle in
any Service Schedule, upon discontinuation of all Services included in such
bundle), and (b) no termination of any Service shall relieve Spinco of any of
its obligations hereunder to pay Parent for Services rendered and costs and
expenses incurred prior to such termination. For those Services that are part of
a process or system approved by the U.S. Government, Spinco agrees that it shall
have an approved alternative system or process in place prior to termination of
such Services. In addition, and notwithstanding the foregoing, Parent may
terminate any Service, effective immediately upon delivery of notice to Spinco,
(i) if and to the extent the provision or receipt of such Service is prohibited
by Applicable Law, subjects Parent or any of its Affiliates to increased
regulation by any Governmental Authority or requires Parent or any of its
Affiliates to obtain any license or permit from any Governmental Authority not
otherwise required to be obtained by Parent in connection with its other
businesses, and (ii) in accordance with Section 2.01(f). In the event Spinco
shall terminate any Service provided hereunder earlier than the designated term
thereof as set out in the Service Schedules, and if such early termination shall
result in an early termination fee or similar penalty to Parent or its
Affiliates, Spinco shall be responsible for such fee or penalty to the extent
Spinco requests in writing, prior to such termination, that Parent notify Spinco
in writing of any such fee or penalty and, upon receipt of such notice from
Parent, Spinco determines to terminate despite such fee or penalty.
Section 5.03    Termination of Entire Agreement. Each Party shall have the right
to terminate this Agreement effective upon delivery of notice to the other Party
if: (a) the other Party makes an assignment for the benefit of creditors, or
becomes bankrupt or insolvent, or is petitioned into bankruptcy, or takes
advantage of any state, federal or foreign bankruptcy or insolvency act, or if a
receiver or receiver/manager is appointed for all or any substantial part of its
property and business and such receiver or receiver/manager remains undischarged
for a period of 30 days; (b) the other Party materially defaults in the
performance of any of its covenants or obligations contained in this Agreement
and such default is not remedied within 60 days (or such longer period to the
extent the defaulting Party is using diligent efforts to remedy the same) after
written notice of such default by the non-breaching Party; provided that the
terminating Party shall only have the right to terminate the applicable
Service(s) affected by such default, or (c) all Services have been terminated or
expired in accordance herewith.
Section 5.04    Suspension of Services. Parent’s obligations to perform Services
under this Agreement are conditioned upon Spinco materially complying at all
times with its covenants and obligations in this Agreement necessary for Parent
to provide such Services. If at any time Spinco shall not be in material
compliance with any such covenants and obligations hereunder, Parent may suspend
performance of any Services affected by or related to such noncompliance.


13
        
 

--------------------------------------------------------------------------------







Section 5.05    Procedures on Termination. Following any termination of this
Agreement in whole or in part, each Party shall provide reasonable cooperation
to the other Party in connection with the cessation of the provision of Services
hereunder to minimize disruption to the Spinco Business; provided that this
Section 5.05 shall not require Parent to provide Services beyond the termination
of such Service or this Agreement or to incur any unreimbursed costs or
expenses. Termination of this Agreement shall not affect any right to payment
for Services provided prior to termination. Reasonably prior to and for a
reasonable period of time following such termination (in each case not less than
30 days), Parent shall reasonably cooperate with and assist Spinco with respect
to transitioning the Spinco Companies and Spinco Business from the terminated
Services to long-term replacement services; provided that such cooperation shall
not require Parent to incur any unreimbursed costs or expenses.
Section 5.06    Survival. The following Articles and Sections shall survive
termination of this Agreement: Article III (Consideration), Section 5.05
(Procedures on Termination), this Section 5.06 (Survival), Article VI (Liability
and Indemnification), Section 7.01 (Confidentiality), Section 7.02 (Ownership of
Intellectual Property) and Article VIII (Miscellaneous).
ARTICLE VI
LIABILITY AND INDEMNIFICATION
Section 6.01    Liability. Without limiting any representations, warranties or
covenants provided in the Separation Agreement, Merger Agreement or any other
Transaction Document (or any remedies of Spinco or Merger Partner or liabilities
of Parent or any of its Affiliates thereunder), Parent and its Affiliates shall
incur no liability whatsoever, whether in negligence, breach of contract or
otherwise, for any Damages suffered or incurred by the Spinco Business, Spinco
or any other Person arising out of or in connection with the rendering of a
Service or any failure to provide a Service, except to the extent such liability
arises out of Parent’s or its Affiliates’ or their respective Representatives’
fraud, willful misconduct or gross negligence.
Section 6.02    Disclaimer. WITHOUT LIMITING ANY REPRESENTATIONS, WARRANTIES OR
COVENANTS PROVIDED IN THE SEPARATION AGREEMENT, MERGER AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT (OR ANY REMEDIES OF SPINCO OR MERGER PARTNER OR LIABILITIES
OF PARENT OR ANY OF ITS AFFILIATES THEREUNDER), THE WARRANTIES, CONDITIONS,
REPRESENTATIONS, OBLIGATIONS AND LIABILITIES OF PARENT AND THE REMEDIES OF
SPINCO SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND
SPINCO HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, OBLIGATIONS
AND LIABILITIES OF PARENT, AND ANY OTHER RIGHTS, CLAIMS AND REMEDIES OF SPINCO,
AGAINST PARENT OR ANY OF ITS AFFILIATES OR REPRESENTATIVES, EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY
OF THE SERVICES, TRAINING, DATA, DOCUMENTATION OR OTHER THINGS PROVIDED UNDER
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:
(a)    ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;


14
        
 

--------------------------------------------------------------------------------







(b)    ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE; OR
(c)    ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE NEGLIGENCE OF PARENT.
Section 6.03    Limitation of Remedies. NEITHER PARTY SHALL HAVE ANY OBLIGATION
OR LIABILITY TO THE OTHER WITH RESPECT TO THE MATTERS CONTEMPLATED BY THIS
AGREEMENT, WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT (INCLUDING
ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE) OR OTHERWISE, FOR ANY SPECIAL, INDIRECT,
PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR OPPORTUNITY COSTS, WHETHER
FORESEEABLE OR NOT (EXCEPT TO THE EXTENT ASSESSED IN CONNECTION WITH (I) A THIRD
PARTY CLAIM WITH RESPECT TO WHICH A PERSON AGAINST WHICH SUCH DAMAGES ARE
ASSESSED IS ENTITLED TO INDEMNIFICATION HEREUNDER OR (II) A BREACH OF SECTION
7.01 HEREUNDER.
Section 6.04    Indemnity.
(a)    Subject to Section 6.03, without limiting the rights of Parent under the
Separation Agreement or the other Transaction Documents, Spinco hereby
indemnifies each of Parent, its Affiliates and its and their Representatives
(together with their respective successors and permitted assigns) (the “Parent
Indemnified Parties”) against, and agrees to defend and hold them harmless from,
any and all assessments, losses, damages, costs, expenses, liabilities,
judgments, awards, fines, sanctions, penalties, charges and amounts paid in
settlement, including reasonable costs, fees and expenses of attorneys,
accountants and other agents or Representatives of any of them (collectively,
“Damages”), suffered by any of them arising out of, resulting from or related to
the rendering of a Service or any failure to provide a Service, except to the
extent that such Damages are caused by the fraud, willful misconduct or gross
negligence of Parent or any of its Affiliates or its or their Representatives.
(b)     Subject to Section 6.03, without limiting the rights of Spinco under the
Separation Agreement or the other Transaction Documents, Parent hereby
indemnifies each of Spinco, its Affiliates and its and their Representatives
(together with their respective successors and permitted assigns) (the “Spinco
Indemnified Parties”) against, and agrees to defend and hold them harmless from,
any and all Damages, suffered by any of them arising out of, resulting from or
related to the fraud, willful misconduct, or gross negligence of Parent, its
Affiliates or its or their Representatives.
(c)    Procedures. The procedures set forth in Section 7.03 of the Separation
Agreement shall apply to any claims for indemnification pursuant to this Section
6.04.
Section 6.05    Third Party Service Providers. Without limiting the foregoing,
Parent makes no representation or warranty with respect to any Services to be
provided by any third party service provider to the Spinco Business as provided
in this Agreement, including no


15
        
 

--------------------------------------------------------------------------------







representation as to the rights of such third party service providers to any
tangible or intangible property used by such third party service providers in
providing the Services.
ARTICLE VII
COVENANTS AND AGREEMENTS
Section 7.01    Confidentiality.
(a)    Definitions. The term “Proprietary Information” means all proprietary,
confidential and/or trade secret information that relates to and is disclosed by
one Party or its Affiliates (the “Originating Party”) to the other Party or its
Affiliates (the “Receiving Party”) under or in connection with this Agreement;
provided that Proprietary Information shall not include Transferred Intellectual
Property, Licensed Intellectual Property, Licensed-Back Intellectual Property,
Parent Company Proprietary Information or Spinco Business Proprietary
Information, it being understood that such confidential information and data
shall be protected and preserved by the Parties in accordance with the terms and
conditions of the Separation Agreement and the other Transaction Documents.
(b)    Disclosure and Use. The Receiving Party (i) shall (and shall cause its
Representatives and Affiliates to) treat and hold as confidential all
Proprietary Information received from the Originating Party, and (ii) shall not
(and shall cause its Representatives and Affiliates not to) disclose to any
Person, publish or make publicly available any Proprietary Information received
from the Originating Party. The Receiving Party shall use Proprietary
Information received from the Originating Party solely during the term of this
Agreement and solely in connection with the performance of its obligations under
this Agreement and, to the extent that Spinco is the Receiving Party, solely to
the extent necessary in connection with the operation of the Spinco Business
(together with natural extensions and growth of the Spinco Business during the
term of this Agreement).
(c)    Protection of Parent’s Systems. Spinco agrees that, to the extent Parent
provides access to any of its or its Affiliates’ IT Systems to Spinco or
Spinco’s Subsidiaries in connection with the receipt of Services hereunder,
Spinco shall, and shall cause its Subsidiaries to, use Parent’s and its
Affiliates’ IT Systems only to the extent necessary to access such data,
documents, drawings and computer software constituting Transferred Intellectual
Property, Licensed Intellectual Property or Spinco Data, and that such access
and use shall be subject to such other restrictions on access or use as Parent
may reasonably require. Spinco shall not, and shall cause its Subsidiaries not
to, access any other data, documents, drawings or computer software, other than
to such extent as may be required in order to use or receive the benefit of the
Services (or as agreed in writing between the Parties). This restriction applies
to viewing, approving and modifying of data. The foregoing shall not limit any
licenses or rights granted under the Intellectual Property Matters Agreement or
herein.
(d)    Protection of Spinco’s Systems. Parent agrees that, to the extent Spinco
provides access to any of its or its Subsidiaries’ IT Systems to Parent or
Parent’s Affiliates in connection with the provision of Services hereunder,
Parent shall, and shall cause its Affiliates to, use Spinco’s and its
Subsidiaries’ IT Systems only to such extent as may be required in order


16
        
 

--------------------------------------------------------------------------------







to provide the Services or otherwise contemplated by the Transaction Documents,
and such access and use shall be subject to such other restrictions on use or
access as Spinco may reasonably require. Without limiting the foregoing, Parent
agrees not to, and to cause its Affiliates not to, access, use or manipulate
Spinco’s data without Spinco’s prior written permission during the term of this
Agreement, except for such access or use as and to the extent required to
perform Parent’s obligations under this Agreement or as agreed in writing
between the Parties. The foregoing shall not limit any licenses or rights
granted under the Intellectual Property Matter Agreements or herein.
(e)    Exceptions. This Agreement shall not restrict disclosure or use of
Proprietary Information that:
(i)    appears in issued patents, published patent applications or other
publications that are generally available to the public (without limiting, for
clarity, the Originating Party’s rights in such patents or patent applications);
(ii)    is or becomes publicly available other than as a result of an
unauthorized disclosure by the Receiving Party or its Representatives or
Affiliates;
(iii)    is or becomes available to the Receiving Party on a non-confidential
basis from a source that, to such Receiving Party’s knowledge, is not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation; or
(iv)    is or has been independently developed by the Receiving Party as
evidenced by written documentation; provided that Proprietary Information
licensed to the Receiving Party by the Originating Party and its Affiliates
shall not be deemed to have been independently developed by Spinco for purposes
of this Section 7.01(e)(iv); provided that information shall not be deemed to be
within the foregoing exceptions merely because such information is embraced by
more general information in the public domain, unless the information itself is
in the public domain.
(f)    Disclosures Required by Applicable Law. In addition to the foregoing
exceptions, in the event the Receiving Party is requested or required (by oral
or written request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process or by
Applicable Law) to disclose any Proprietary Information, then the Receiving
Party shall notify the Originating Party promptly of the request or requirement
so that the Originating Party, at its expense, may seek an appropriate
protective order or waive compliance with this Section 7.01. If, in the absence
of a protective order or receipt of a waiver hereunder, the Receiving Party is,
on the advice of counsel, required to disclose such Proprietary Information, the
Receiving Party may so disclose the information; provided that the Receiving
Party shall use commercially reasonable efforts to obtain reliable assurance
that confidential treatment shall be accorded to such information.
(g)    No Other Rights Granted. Proprietary Information shall remain the
property of the Originating Party. Except for the rights expressly granted under
this Agreement or the other Transaction Documents, neither this Agreement nor
disclosure of Proprietary


17
        
 

--------------------------------------------------------------------------------







Information hereunder shall be construed as granting any right or license to or
under any trade secrets, copyrights, inventions, patents or other Intellectual
Property now or hereafter owned or controlled by either Party.
(h)    Wind-up Activities. Upon completion or termination of the Services and
unless instructed to do otherwise by the Originating Party, the Receiving Party
shall use good faith, commercially reasonable efforts to cease use of and
destroy all of the Proprietary Information, if any, received from the
Originating Party pursuant to this Agreement (except to the extent stored in
archival or other backup systems of the Receiving Party; provided that the
confidentiality and non-use restrictions hereunder shall continue to apply to
such Proprietary Information). The Originating Party may request, within 30 days
after termination of this Agreement, and the Receiving Party shall provide,
written certification of the destruction. Notwithstanding the foregoing, each
Party may retain one copy of each permanent record of the Proprietary
Information disclosed to it under this Agreement solely as a record of the
disclosure.
(i)    Non-Exclusive. The rights and obligations of the Parties set forth in
this Section 7.01 are in addition to any additional or supplemental agreements
with respect to confidentiality or protection of proprietary information that
may be agreed between the Parties.
Section 7.02    Ownership of Intellectual Property. To the extent Parent or its
Affiliates, in connection with the performance of any Service hereunder,
develops, conceives or generates any invention, discovery, improvement,
maskwork, patent, work of authorship or other Intellectual Property, or any
proprietary, confidential or trade secret data, all right, title and interest in
and to such inventions, discoveries, improvements, maskworks, patents and other
Intellectual Property and such proprietary, confidential or trade secret data
will be owned solely by Parent or its respective Affiliates, as the case may be,
notwithstanding its development in connection with performance of Services under
this Agreement and Spinco shall not have any rights therein or thereto.
Section 7.03    Control over Data and Technology. Spinco agrees to comply and to
cause its Subsidiaries to, and Parent agrees to comply and to cause its
Affiliates to, comply with all applicable International Trade Laws and
Regulations (as defined in the Merger Agreement) of the United States and any
other country having proper jurisdiction and, without limiting the foregoing,
shall obtain all necessary export licenses, in connection with any export,
re-export, transfer or use of all products, technology, and intellectual
property licensed under or used pursuant to this Agreement. Without limiting the
foregoing, for as long as Spinco and its Subsidiaries have access to Parent’s IT
Systems and data, Spinco shall not, and shall cause its Subsidiaries not to, and
for as long as Parent and its Affiliates have access to Spinco’s IT Systems and
data, Parent shall not, and shall cause its Affiliates to not, allow disclosure
of technical data, classified or proprietary information to a foreign entity
(not incorporated in the U.S.), or foreign national who is not a U.S. lawful
permanent resident (intending citizen/green card holder) unless the applicable
Party has obtained proper export authorization, and shall not allow a foreign
entity or foreign national to access Parent’s or Spinco’s (as applicable) IT
Systems without Parent’s or Spinco’s (as applicable) prior written
authorization.


18
        
 

--------------------------------------------------------------------------------







Section 7.04    Equipment and Network Access. The Parties agree that, if any
equipment included among the Transferred Assets will remain connected to
Parent’s network during the term of this Agreement, then Parent will continue to
have operational control of such equipment for so long as such equipment remains
connected to Parent’s network and such equipment shall not be connected to
Spinco’s or its Subsidiaries’ networks during such period, subject to the terms
and conditions hereof. The Parties agree that use of, and access related to, any
equipment connected to the other Party’s network shall be subject to all
applicable computing security policies of such other Party while it is connected
to such other Party’s network, including policies concerning electronic access
by such Party and its Affiliates. Such other Party will control electronic
access to its network, including by issuing accounts to such number of personnel
who need to access the information on the network for purposes associated with
Services being performed hereunder or, with respect to Spinco and its
Subsidiaries as the accessing Party, other operation of the Spinco Business.
Each Party will take necessary and appropriate measures to reasonably assure
that its and its Affiliates’ personnel utilize such access consistent with
restrictions placed on their individual network access account. Each Party also
agrees to reasonably cooperate with any investigation of a suspected or detected
breach of security or incident of misuse by the other Party. The Parties further
agree that, prior to physical transfer of the equipment to Spinco or its
Subsidiaries, Parent may (i) erase or overwrite any residual data on storage
media that constitutes an Excluded Asset but is part of such equipment, provided
that these activities shall only occur after any of Spinco’s or its
Subsidiaries’ proprietary information is removed and backed up, or (ii) remove
and replace, before the transfer of the equipment to Spinco or its Subsidiaries,
any storage media containing information which is considered proprietary to
Parent; provided that (A) Parent shall use commercially reasonable efforts to
provide for the full restoration of all of Spinco’s or its Subsidiaries’
proprietary information and equipment without any loss of information or
functionality, (B) Parent shall implement its duties in accordance with Section
2.01(d), and (C) no such erasing, overwriting, removal or replacement shall
occur with respect to any Data or Intellectual Property to the extent a Spinco
has a Right to Use such Data in accordance with Section 2.10 of the Separation
Agreement or license rights to such Intellectual Property under the Intellectual
Property Matters Agreement. The Parties acknowledge that additional conditions
and restrictions may apply to satisfy governmental restrictions for any
equipment subject to a U.S. Government security classification. Notwithstanding
Parent’s control of Spinco’s and its Subsidiaries’ equipment while it is
connected to Parent’s network, all risk of loss as to such equipment will be
allocated to Spinco and its Subsidiaries.
ARTICLE VIII
MISCELLANEOUS
Section 8.01    Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including telecopy or similar writing) and
shall be given,


19
        
 

--------------------------------------------------------------------------------







if to Parent:


Lockheed Martin Corporation
6801 Rockledge Drive         
Bethesda, Maryland 20817        
Attention: Senior Vice President, General Counsel and Corporate Secretary
Telecopy: (301) 897-6013


with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
Harbor East
100 International Drive
Suite 2000
Baltimore, Maryland 21202
Attention: Glenn C. Campbell
Telecopy: (410) 659-2701


if to Spinco:


Abacus Innovations Corporation
700 North Frederick Avenue
Gaithersburg, Maryland 20879
Attention:  President
Telecopy:  (301) 240-6748


with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Attention: Robert B. Pincus, Esq.
Telecopy: (302) 434-3090


or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify for that purpose by notice to the other Party. Each
such notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when transmittal confirmation is received if
sent by telecopy (or if that day is not a Business Day, on the first following
day that is a Business Day), and (c) if given by any other means, upon delivery
or refusal of delivery at the address specified in this Section 8.01.


20
        
 

--------------------------------------------------------------------------------









Section 8.02    Amendments; Waivers.
(a)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each Party, or in the case of a waiver, by the Party against whom the waiver
is to be effective.
(b)    No failure or delay by either Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. Any term,
covenant or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but only by a written notice signed by
such Party expressly waiving such term or condition. The waiver by any Party of
a breach of any provision hereunder shall not operate or be construed as a
waiver of any prior or subsequent breach of the same or any other provision
hereunder.
Section 8.03    Expenses. Except as otherwise provided in this Agreement or any
other Transaction Document, all costs and expenses incurred in connection with
the preparation and negotiation of this Agreement shall be paid by the Party
incurring such cost or expense.
Section 8.04    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign, delegate or otherwise
transfer, directly or indirectly, in whole or in part, any of its rights or
obligations under this Agreement without the prior written consent of the other
Party. Notwithstanding the foregoing, no assignment, delegation or other
transfer of rights under this Agreement shall relieve the assignor of any
liability or obligation hereunder. Any attempted assignment, delegation or
transfer in violation of this Section 8.04 shall be null and void.
Section 8.05    Construction. As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and the singular shall include the plural. References in
this Agreement to a Party or other Person include their respective successors
and assigns. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”
unless such phrase otherwise appears. Unless the context otherwise requires,
references in this Agreement to Articles, Sections and Exhibits shall be deemed
references to Articles and Sections of, and Exhibits to, this Agreement. Unless
the context otherwise requires, the words “hereof,” “hereby” and “herein” and
words of similar meaning when used in this Agreement refer to this Agreement in
its entirety and not to any particular Article, Section or provision hereof.
Except when used together with the word “either” or otherwise for the purpose of
identifying mutually exclusive alternatives, the term “or” has the inclusive
meaning represented by the phrase “and/or”. With regard to each and every term
and condition of this Agreement, the Parties understand


21
        
 

--------------------------------------------------------------------------------







and agree that the same have or has been mutually negotiated, prepared and
drafted, and that if at any time the Parties desire or are required to interpret
or construe any such term or condition or any agreement or instrument subject
thereto, no consideration shall be given to the issue of which Party actually
prepared, drafted or requested any term or condition of this Agreement. All
references in this Agreement to “dollars” or “$” shall mean United States
dollars. Any period of time hereunder ending on a day that is not a Business Day
shall be extended to the next Business Day.
Section 8.06    Entire Agreement.
(a)    This Agreement, the other Transaction Documents and any other agreements
contemplated hereby or thereby constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof. In the event of any conflict
between any provision of this Agreement and any provision of any Service
Schedule hereto, the provision set forth in this Agreement shall govern, unless
expressly provided otherwise in the applicable Service Schedule.
(b)    THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND IN THE OTHER TRANSACTION DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE
DISCLAIMER SET FORTH IN THE PRECEDING SENTENCE, NEITHER PARENT NOR ANY OF ITS
AFFILIATES HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR
WARRANTIES IN ANY PRESENTATION OR WRITTEN INFORMATION RELATING TO THE SPINCO
BUSINESS GIVEN OR TO BE GIVEN IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS
OR IN ANY FILING MADE OR TO BE MADE BY OR ON BEHALF OF PARENT OR ANY OF ITS
AFFILIATES WITH ANY GOVERNMENTAL AUTHORITY, AND NO STATEMENT MADE IN ANY SUCH
PRESENTATION OR WRITTEN MATERIALS, MADE IN ANY SUCH FILING OR CONTAINED IN ANY
SUCH OTHER INFORMATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR
OTHERWISE. SPINCO ACKNOWLEDGES THAT PARENT HAS INFORMED IT THAT NO PERSON HAS
BEEN AUTHORIZED BY PARENT OR ANY OF ITS AFFILIATES TO MAKE ANY REPRESENTATION OR
WARRANTY IN RESPECT OF THE SPINCO BUSINESS OR IN CONNECTION WITH THE
CONTEMPLATED TRANSACTIONS, UNLESS IN WRITING AND CONTAINED IN THIS AGREEMENT OR
IN ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY.
Section 8.07    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware (without regard to the
choice of law provisions thereof).
Section 8.08    Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts (including by facsimile or PDF), each of which shall be
an original, with


22
        
 

--------------------------------------------------------------------------------







the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each Party shall have
received a counterpart hereof signed by the other Party.
Section 8.09    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. The
application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Applicable
Law. To the extent any provision of this Agreement is determined to be
prohibited or unenforceable in any jurisdiction, Parent and Spinco agree to use
commercially reasonable efforts to substitute one or more valid, legal and
enforceable provisions that, insofar as practicable, implement the purposes and
intent of the prohibited or unenforceable provision.
Section 8.10    Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
Section 8.11    Third Party Beneficiaries. Except as expressly provided herein,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the Parties, and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement.
Section 8.12    Disclaimer of Agency. Nothing in this Agreement shall be deemed
in any way or for any purpose to constitute either Party an agent of the other
Party in the conduct of such Party’s business or to create a partnership or
joint venture between the Parties.
Section 8.13    Dispute Resolution.
(a)    Any dispute, controversy or claim arising from, connected to or related,
in any manner, to this Agreement, including any breach, termination, expiration
or invalidation of this Agreement, or in respect of any aspect of the Parties'
relationship arising from this Agreement, including their respective rights,
duties and obligations to each other, whether fiduciary or otherwise, and
whether based on contract, tort, statute or otherwise, (a “Dispute”) that is
not, for any reason, resolved in writing amicably by the Parties within 30 days
after the date of delivery of a request by a Party to the other Parties to the
dispute for such amicable settlement, shall be resolved and decided by final and
binding arbitration, pursuant to the Commercial Arbitration Rules (“Rules”) as
administered by the American Arbitration Association (the “AAA”) in force as at
the date of this Agreement, except as modified herein. In the event of any
conflict between the Rules and any provisions of this Agreement, this Agreement
shall govern.
(b)    The legal seat of the arbitration shall be Wilmington, Delaware. Without
prejudice to the legal seat of arbitration, and for the convenience of the
parties, the arbitral hearings


23
        
 

--------------------------------------------------------------------------------







and other proceedings shall be held in Washington, D.C., or at such other
location upon which the parties to the arbitration may agree in writing.
(c)    The arbitration shall be conducted in the English language.
(d)    The arbitral tribunal (“Arbitral Tribunal”) shall consist of three
arbitrators. The claimant(s) and respondent(s), respectively, shall each appoint
one arbitrator within 30 days of the date of delivery of the demand of
arbitration, and the third arbitrator shall be appointed by the two
Party-appointed arbitrators within 30 days of the date of appointment of the
second arbitrator. Any arbitrator not timely appointed as provided herein shall
be appointed by the AAA. For the avoidance of doubt, each of the claimant and
the respondent in the arbitration shall be permitted to consult with its
respective appointed arbitrator in connection with such arbitrators’ selection
of the third arbitrator.
(e)    The Arbitral Tribunal shall have the exclusive right to determine the
arbitrability of any Disputes.
(f)    The parties shall share equally the arbitration administrative fees, the
panel member fees and costs, and any other costs associated with the
arbitration. Each party shall bear its own costs and attorneys’ fees. The
Arbitral Tribunal shall have no authority to award damages in excess of any
limitations set forth in this Agreement.
(g)    The Arbitral Tribunal shall be required to apply the substantive laws of
the State of Delaware (without regard to the choice of law provisions thereof
that would compel the laws of another jurisdiction) in ruling upon any Dispute.
(h)    The Parties agree that the dispute resolution procedures specified in
this Section 8.13 shall be the sole and exclusive procedures for the resolution
of Disputes, including all documents made a part thereof; provided, however,
that any Party may seek a preliminary injunction or other preliminary judicial
relief in aid of arbitration before any court of competent jurisdiction if such
action is necessary to avoid irreparable damage. Despite such action, the
Parties shall continue to participate in good faith in the procedures specified
in this Section 8.13.
(i)    Any decision or award of the Arbitral Tribunal shall be reasoned and in
writing, and shall be final and binding upon the parties to the arbitration
proceeding. The Parties agree not to invoke or exercise any rights to appeal,
review, vacate or impugn such decision or award by the Arbitral Tribunal, except
as provided in the Federal Arbitration Act (including Chapters 2 and 3 thereof)
or the New York Convention, as applicable. The Parties also agree that judgment
upon the arbitral decision or award may be entered and enforced in any court
where the parties to the arbitration proceeding or their assets may be found (to
whose jurisdiction the parties consent for the purpose of entering and enforcing
judgment on the arbitral decision and award) as well as any other court having
jurisdiction thereof.
(j)    If any prevailing party is required to retain counsel to enforce the
arbitral decision or award in a court of competent jurisdiction, the Party
against whom the decision or award


24
        
 

--------------------------------------------------------------------------------







is made shall reimburse the prevailing party for all reasonable fees and
expenses incurred and paid to said counsel for such service.
(k)    The Parties agree and understand that, except as may be required by
Applicable Law or any national or international stock exchange regulations
applicable to a Party, or is required to protect or pursue a legal right, every
aspect concerning the process of arbitration shall be treated with the utmost
confidentiality and that the arbitration procedure itself shall be confidential.
(l)    The Parties agree that notifications of any proceedings, reports,
communications, orders, arbitral decisions, arbitral awards, arbitral award
enforcement petitions, and any other document shall be sent as set forth in
Section 8.01.
(m)    The parties consent that any pending or contemplated arbitration
hereunder may be consolidated with any prior arbitration arising under this
Agreement or any other Transaction Document (other than the Merger Agreement or
the Tax Matters Agreement) for the purposes of efficiency and to avoid the
possibility of inconsistent awards. An application for such consolidation may be
made by any party to this Agreement or such other Transaction Documents to the
tribunal for the prior arbitration. The tribunal to the prior arbitration shall,
after providing all interested parties the opportunity to comment on such
application, order that any such pending or contemplated arbitration be
consolidated into a prior arbitration if it determines that (i) the issues in
the arbitrations involve common questions of law or fact, (ii) no party to
either arbitration shall be prejudiced, whether by delay or otherwise, by the
consolidation, (iii) any party to the pending or contemplated arbitration which
did not join an application for consolidation, or does not consent to such an
application, is sufficiently related to the parties in the prior arbitration
that their interests were sufficiently represented in the appointment of the
tribunal for the prior arbitral tribunal, and (iv) consolidation would be more
efficient that separate arbitral proceedings.
Section 8.14    Consent to Jurisdiction. Any Proceeding seeking to obtain a
pre-arbitral injunction, pre-arbitral attachment or other order in aid of
arbitration in connection with this Agreement shall and may be brought in the
Delaware Court of Chancery or, where such court does not have jurisdiction, any
state or federal court within the State of Delaware (“Delaware Courts”), and
each of the Parties hereby irrevocably and unconditionally consents to the
exclusive jurisdiction of the Delaware Courts (and of the appropriate appellate
courts thereto) in any such Proceeding and irrevocably and unconditionally
waives any objection to venue laid therein, any objection on the grounds of
forum non conveniens, or any objection based on or on account of its place of
incorporation or domicile, which it may now or hereafter have to the bringing of
any such Proceeding in any Delaware Court (and of the appropriate appellate
courts thereto). Each Party hereby irrevocably and unconditionally consents and
agrees that service of process in any such Proceeding may be served on any Party
anywhere in the world, whether within or without the State of Delaware, in any
manner permitted by Applicable Law or, without limiting the foregoing, in the
manner provided for notices in Section 8.01.
[SIGNATURE PAGE FOLLOWS]


25
        
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized representatives on the day and year first above
written.


LOCKHEED MARTIN CORPORATION






By:/s/ Stephen M. Piper
Name:
Stephen M. Piper
Title:     Vice President and Associate General

Counsel     




ABACUS INNOVATIONS CORPORATION






By:/s/ F. Barry Hennegan
Name:
F. Barry Hennegan
Title:     Vice President and Secretary







[SIGNATURE PAGE TO TRANSITION SERVICES AGREEMENT (PARENT TO SPINCO)]